DETAILED ACTION
	This Office action is in response to the Amendment filed on 08 July 2021.  Claims 1-20 are pending in the application; claim 1 is independent.

	This application is a divisional of application Serial No. 15/912,924, filed on 06 March 2018, now US Patent 10,483,248, which claims benefit of provisional application 62/475,386, filed on 23 March 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 3-6 and 11-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2013/0307372, newly cited, in view of Moriya et al., US 2014/0354114, of record.
With respect to claim 1, Ito discloses a method of fabricating an electronics package (see Figs 14, 15A-15D, 16, and 17}, the method comprising:
forming a cavity 80 in a first surface of a semiconductor substrate 50 (see Fig. 17 and paragraphs [0099] and [0059]; 
forming a passivation layer 40/91 including one of silicon dioxide or silicon nitride (see paragraphs [0100] and [0088]) on one of the first surface of the semiconductor substrate 50 or a second surface of the semiconductor substrate 50 opposite the first surface, see Fig. 15C (The passivation layer 40/91 is formed on the semiconductor substrate 50 when the semiconductor substrate 50 is bonded to the piezoelectric substrate 10, see paragraph [0103]; 
forming a microelectromechanical device 60C on a piezoelectric substrate 10, see Fig. 17 and paragraph [0107]; and 
bonding the semiconductor substrate 50 to the piezoelectric substrate 10 with the microelectromechanical device disposed within the cavity (see Fig. 17 and paragraphs [0063] and [0103]), see Figs. 14, 15A-15D, 16, and 17 and paragraphs [0095]-[0109].

With respect to claim 2, as shown in Figs. 8E, 9A-9D and 10 of Moriya et al., the one or more passive devices 70 are formed within the cavity.
With respect to claim 3, in light of the teaching of Moriya et al., it would have been obvious to the skilled artisan that the one or more passive devices would be formed on the passivation layer 40/91 on the second surface of the semiconductor substrate 50 (the surface on which the piezoelectric substrate 10 is bonded).
With respect to claim 4, Ito discloses forming a plurality of bond pads 60A and
60B on the second surface of the semiconductor substrate 50 (the surface on which the piezoelectric substrate 10 is bonded), see Fig. 17.
With respect to claim 5, Ito shows in Fig. 8B and 13B electrically connecting the bond pads 60A and 60B on the second surface of the semiconductor substrate (the 
It is known that moisture damages the excitation electrode and decreases the reliability of the surface acoustic wave device (see paragraph [0004] of Moriya et al.). With respect to claim 7, Ito discloses that the bonding operation could be done by direct bonding techniques such as bonding after activation or hydrophilization, or bonding using interdiffusion through a metal layer, see paragraph [0063]. It would have been obvious to the skilled artisan to hermetically seal the cavity in the known surface acoustic wave device of Ito with a metallic seal ring (that is, the metal layer disclosed in paragraph [0063] of Ito) in order to improve hermeticity of the surface acoustic wave device of Ito thereby improving the sealing performance and the reliability of the surface acoustic wave device of Ito.
With respect to claim 8, Ito discloses that bonding the semiconductor substrate to the piezoelectric substrate can be done by direct bonding techniques such as bonding after activation or hydrophilization, or bonding using interdiffusion through a metal layer, see paragraph [0063]. Moriya et al. disclose bonding with a transient liquid phase bond, see paragraph [0026]: “an adhesive agent (e.g. an epoxy-based resin) may be used for bonding”. Given the disclosure of Moriya et al., it would have been obvious to the skilled artisan that the semiconductor substrate 50 in the known method of Ito could be bonded to the piezoelectric substrate 10 with a transient liquid phase bond.  
With respect to claim 9, both Ito (see paragraph [0057]) and Moriya et al. (see the Abstract and paragraphs [0014]-[0016]) disclose that forming the 
Ito discloses upper electrodes 60A and 60B and the formation of solder balls 62A and 62B, see Figs. 8B and 17 and paragraphs [0107] and [0076]-[0080].  With respect to claim 10, Ito discloses that fabricating the electronics package includes configuring the electronics package as a flip-chip package, since solder balls 62A and 62B are attached to the second side of semiconductor substrate 50 (the surface on which piezoelectric substrate 10 is bonded), thereby making the package flip-chip compatible.  
With respect to claim 11, Ito discloses forming a plurality of bond pads 60A and 60 B on the second surface of the semiconductor substrate 50 (the surface on which the piezoelectric substrate 10 is bonded), see Fig. 17.
With respect to claim 12, Ito discloses forming solder balls 62A and 62B on the plurality of bond pads, see Figs. 8B and 17 and paragraphs [0107] and [0076]-[0080].  
With respect to claim 15, Moriya et al. disclose coating side walls and an upper wall of the cavity with a metal film 72, as shown in Fig. 8D. It would have been obvious to the skilled artisan to coat sidewalls and an upper surface of the cavity with a metal film in order to electrically connect the passive device to the wiring electrodes 34 and the excitation electrodes 60C of the piezoelectric substrate 10 in the known method of Ito.  
With respect to claim 16, although Moriya et al. does not teach to form a passivation film over passive device 70, it would have been obvious to the skilled artisan to form a passivation film on the semiconductor substrate 50 and the one or 
With respect to claim 18, Ito discloses that the piezoelectric substrate is thinned after bonding the semiconductor substrate 50 to the piezoelectric substrate, see Figs. 15A-15D. 
With respect to claim 20, although Ito discloses that the piezoelectric substrate is thinned after bonding the semiconductor substrate 50 to the piezoelectric substrate, see Figs. 15A-15D, it would have been obvious to the skilled artisan to thin the piezoelectric  substrate prior to bonding the piezoelectric substrate to the semiconductor substrate 40 in step 15B after the tensile stress film 91 is formed on the surface 12 on the ion-implanted side of the piezoelectric substrate, since the tensile stress produced by the tensile stress film 91 and the compressive stress produced by the piezoelectric thin film 10 would be in balance, therefore, ensuring that after isolation, the piezoelectric substrate 10 is free of warpage and able to remain flat. 
With respect to claims 17 and 19, although it is not expressly taught by either Ito or Moriya et al. that the semiconductor substrate is thinned after or prior to bonding, it would have been obvious to the skilled artisan to thin the semiconductor substrate after or prior to bonding in order to minimize the thickness of the resulting package, since extremely thin packages are desirable for use in today’s electronic products, such as mobile phones. It would have been within the purview of the skilled artisan to thin the semiconductor substrate in the known method of Ito after bonding the semiconductor substrate to the piezoelectric substrate in order to obtain a thin SAW package.  Likewise, it would have been within the purview of the skilled artisan to thin the .
  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2013/0307372, newly cited, in view of Moriya et al., US 2014/0354114, of record, as applied to claim 5 above, and further in view of Iwamoto et al., US 2007/0252481, of record.
Although Ito discloses electrically connecting the bond pads 60A and 60B on the second surface of the semiconductor substrate (the surface on which the piezoelectric substrate 10 is bonded) and bond pads 61A and 61B formed on the piezoelectric substrate, Ito lacks anticipation of forming one or more through wafer vias passing through the semiconductor substrate, the one or more through wafer vias providing electrical communication between the bond pads on the second surface of the semiconductor substrate and the bond pads formed on the piezoelectric substrate. Iwamoto et al. disclose a method of fabricating an electronics package which includes a surface acoustic wave or bulk wave device formed on a piezoelectric substrate 12, see Fig. 1.  Iwamoto et al. disclose the formation of a plurality of bond pads 19a formed on via hole electrodes 18 and solder balls 19 formed on the plurality of bond pads 19a, as shown in Fig. 1.  In light of the teaching of Iwamoto et a!., it would have been obvious to the skilled artisan that one or more through wafer vias could have been formed through the semiconductor substrate 50 in the known method of Ito to electrically connect the bond pads 60A and 60B on the second surface of the semiconductor substrate 50 and the bond pads 61A and 62B formed on the piezoelectric substrate 10 to a mounting substrate. 

s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2013/0307372, newly cited, in view of Moriya et al., US 2014/0354114, of record, as applied to claim 11 above, and further in view of Iwamoto et al., US 2007/0252481, of record.
Although Ito et al. discloses forming solder balls 62A and 62B (as shown in Figs. 8B and 13B), Ito lacks anticipation of bonding the plurality of bond pads to a mounting substrate. Iwamoto et al. disclose a method of fabricating an electronics package which includes a surface acoustic wave or bulk wave device formed on a piezoelectric substrate 12, see Fig. 1.  Iwamoto et al. disclose the formation of a plurality of bond pads 19a formed on via hole electrodes 18 and solder balls 19 formed on the plurality of bond pads 19a, as shown in Fig. 1.  Iwamoto et al. further disclose that the solder balls 19 which are formed on bond pads 19a are electrically connected to terminals and the like of a circuit substrate when the piezoelectric package is mounted. Therefore, it would have been obvious to the skilled artisan that the piezoelectric package of Ito could have been mounted onto a circuit substrate, which would require bonding the plurality of bond pads 60A and 60B (via the solder balls) to a mounting substrate (that is, the circuit substrate) in the known method of Ito.  
With respect to claim 14, Ito discloses dicing the thin-film piezoelectric devices formed on the semiconductor substrate 50, see paragraph [0081].  After dicing and mounting the piezoelectric package onto a circuit substrate, it would have been obvious to the skilled artisan to deposit a molding compound on the electronics package and mounting substrate for protection from any damage.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in light of the new ground of rejection. 
Claim 1 has been amended to require “forming a passivation layer including one of silicon dioxide or silicon nitride on one of the first surface of the semiconductor substrate or a second surface of the semiconductor substrate opposite the first surface; forming one or more passive devices on the passivation layer”. In the above rejection, the claims have been rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2013/0307372, newly cited, in view of Moriya et al., US 2014/0354114, of record. Moriya et al., of record, has been used as a secondary reference in the above rejection.  Applicant has argued that Moriya et al. do not disclose or suggest "bonding the semiconductor substrate to the piezoelectric substrate with a transient liquid phase bond", as recited in claim 8. Admittedly, Moriya et al. disclose an epoxy-based resin.  Since dependent claim 8 does not require any specific substance, and since the epoxy-based resin disclosed by Moriya et al. is liquid until it is subsequently cured, the epoxy-based resin of Moriya et al. is considered a substance with “a transient liquid phase bond". 
Applicant has further argued that Moriya et al. fail to disclose or suggest 
"coating side walls and an upper wall of the cavity with a metal film", as recited in claim 15. However, as shown in Fig. 8D, metal layer 72 coats “sidewalls and an upper wall of the cavity”.  As clearly shown in Fig. 8D, the metal layer 72 coats the second recess portion 43 and the first recess portion 41, as well as the sidewall interconnecting the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally-cited references disclose various methods of fabricating piezoelectric devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822